Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          August 16, 2016




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                              DIVISION II
    In re the Matter of                                              No. 48260-6-II
    Personal Restraint Petition of

    JACOB ALLEN SQUIBB,

                                     Petitioner.

                                                              UNPUBLISHED OPINION



          MELNICK, J. — Jacob Squibb seeks relief from personal restraint imposed following his

convictions in 2000 of two counts of first degree child molestation, four counts of first degree rape

of a child, and one count of second degree child molestation in cause number 99-1- 00137-5, and

three counts of first degree rape of a child and one count of first degree child molestation in cause

number 99-1-00295-9.1 He argues that his judgments and sentences are facially invalid because




1
 Squibb originally filed this petition in the trial court as a motion to vacate judgment and sentence
and restitution. The trial court transferred his motion to us under CrR 7.8(c) to be considered as a
personal restraint petition.
No. 48260-6-II


they each contain a $1,000 jail recoupment fee.2 He contends that the statute authorizing such

fees, former RCW 9.94A.145 (2000), became effective on July 1, 1990, after the dates of his

crimes. LAWS OF 1989, ch. 252. The State concedes that the jail recoupment fees were improperly

imposed and asks that we remand the judgments and sentences to the trial court for vacation of the

fees. We accept the concession. Accordingly, Squibb’s personal restraint petition is granted in part.

His judgments and sentences are remanded to the trial court for vacation of the jail recoupment

fees.

         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    MELNICK, J.
    We concur:



    WORSWICK, P.J.




    SUTTON, J.




2
 Squibb also argues that the restitution ordered in each judgment and sentence should be vacated
because no restitution hearing was held. But no restitution orders were ever entered against
Squibb, so that claim is dismissed. He also argues that the statute of limitations had run on the
charges in cause number 99-1-00137-05. But that claim is also made in his petition filed under
48663-6-II, which has been transferred to the Washington State Supreme Court as a successive
petition. Thus, this opinion does not address that claim.
                                                 2